[Cite as Sovern v. Sovern, 2016-Ohio-7542.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




JASON SOVERN,

        PLAINTIFF-APPELLEE,                              CASE NO. 14-16-09

        v.

KINSEY E. SOVERN,                                        OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                            Domestic Relations Division
                            Trial Court No. 14-DR-0192

                                     Judgment Affirmed

                           Date of Decision: October 31, 2016




APPEARANCES:

        Heather R. Gall for Appellant

        John C. Ruiz-Bueno for Appellee
Case No. 14-16-09


PRESTON, J.

        {¶1} Defendant-appellant, Kinsey E. Sovern (“Kinsey”), appeals the March

15, 2016 judgment entry of the Union County Court of Common Pleas, Domestic

Relations Division, granting divorce from plaintiff-appellee, Jason Sovern

(“Jason”). On appeal, Kinsey challenges the trial court’s: (1) allocation of parental

rights and responsibilities; (2) child-and-spousal-support determinations; and (3)

division of the parties’ assets and liabilities. For the reasons that follow, we affirm.

        {¶2} Jason and Kinsey were married on July 30, 2006. (Doc. No. 2). One

child, R.S., was born as issue of this marriage. (Id.). Jason filed a complaint for

divorce on November 13, 2014. (Id.). Jason filed motions that same day requesting

that the trial court issue ex parte orders: (1) granting a temporary restraining order

against Kinsey; (2) granting Jason temporary custody of R.S.; (3) ordering Kinsey

to pay Jason temporary child support for R.S.; and (4) ordering Kinsey to pay Jason

temporary spousal support. (Doc. Nos. 3, 4). The trial court issued an ex parte

mutual temporary restraining order on November 13, 2014. (Doc. No. 9).1 On

December 1, 2014, Jason filed a motion requesting that the trial court order Kinsey

to show cause for violating the temporary restraining order. (Doc. No. 15). On

December 1, 2014, Jason filed a motion for exclusive use of the marital residence.

(Doc. No. 16).


1
 The trial court issued a second ex parte mutual temporary restraining order when Kinsey filed her answer
on December 8, 2014. (Doc. No. 31).

                                                  -2-
Case No. 14-16-09


       {¶3} Kinsey filed her answer on December 8, 2014. (Doc. No. 22). That

same day, she filed memorandums in response to Jason’s motions to show cause for

violating the mutual temporary restraining order and for exclusive use of the marital

residence. (Doc. Nos. 19, 20). Kinsey filed a motion on December 8, 2014

requesting that the trial court issue ex parte orders: (1) granting Kinsey temporary

custody of R.S.; and (2) ordering Jason to pay Kinsey temporary child support for

R.S. (Doc. No. 24).

       {¶4} On December 22, 2014, Jason filed a summary of his previous motions

and a motion for psychological evaluations of both parties. (Doc. Nos. 37, 38).

       {¶5} After a hearing on December 22, 2015, the trial court’s magistrate, at

the partial agreement of the parties, ordered on January 5, 2015: (1) shared

parenting and a parenting-time schedule for R.S.; (2) Jason to have exclusive use of

the marital residence; (3) neither Jason nor Kinsey to remove R.S. from Ohio; (4)

Jason and Kinsey to “consult and cooperate on all matters relating to the health,

welfare, and care of [R.S.],” and Jason to maintain health insurance for R.S.; and

(5) Jason and Kinsey to submit to psychological evaluations. (Doc. No. 39). The

magistrate denied Jason’s show-cause motion. (Id.). On January 7, 2015, the trial

court issued a “partial agreed entry on temporary orders.” (Doc. No. 41).

       {¶6} On January 15, 2015, Kinsey filed an objection to the magistrate’s

January 5, 2015 temporary orders. (Doc. No. 47). After a hearing on February 9,


                                         -3-
Case No. 14-16-09


2015, the magistrate issued an order on February 11, 2015 regarding Jason’s and

Kinsey’s parenting time of R.S. (Doc. No. 51).

         {¶7} On February 17, 2015, Kinsey filed a motion requesting that the trial

court appoint a guardian ad litem (“GAL”) for R.S. (Doc. No. 55). The magistrate

appointed a GAL on February 27, 2015. (Doc. No. 56).

         {¶8} On March 25, 2015, Kinsey filed a motion requesting temporary child

support because she was “still searching for full time employment.” (Doc. No. 57).

         {¶9} On July 24, 2015, Kinsey filed a motion for shared parenting and

submitted a proposed shared parenting plan. (Doc. No. 66).2

         {¶10} The GAL filed his report on August 10, 2015. (Doc. No. 67). In his

report, the GAL recommended shared parenting; however, he noted,

         If Shared Parenting is not an option, * * * it is [his] recommendation

         that [Kinsey] be granted custody of the child, as she has been the

         primary caregiver of the child since birth, and that [Jason] be granted

         an allocation of parenting time that allows the child to spend as nearly

         as possible equal time with each of her parents while she grows up.

(Id.).




2
  According to the GAL’s report, Jason initially supported shared parenting, “but after seeing the results of
[Kinsey’s] Psychological Evaluation, [Jason] now wants full custody of [R.S.], with [Kinsey] receiving
standard visitation.” (Doc. No. 67).

                                                    -4-
Case No. 14-16-09


       {¶11} On August 17, 2015, Jason filed a “Pre-Trial Statement” in which he

requested that the trial court name him residential parent and legal custodian of R.S.

(Doc. No. 71). That same day, Jason filed a motion requesting that the trial court

conclude that October 21, 2014 is the de facto termination date of the marriage.

(Doc. No. 74). Also that day, Kinsey filed her “Pre-Trial Statement.” (Doc. No.

75). On August 19, 2015, Kinsey filed an addendum to her pre-trial statement

asserting that she obtained employment to begin on August 28, 2015 at Der

Dutchman at a rate of $9.00 per hour. (Doc. No. 76).

       {¶12} After a hearing on August 24-25, 2015, the magistrate issued his

decision on October 6, 2015 and a nunc pro tunc decision on October 16, 2015.

(Doc. Nos. 91, 97).

       {¶13} After being granted an extension of time, Kinsey filed her objections

to the magistrate’s decision on October 30, 2015. (Doc. Nos. 100, 108). Jason filed

his reply to Kinsey’s objections on November 9, 2015. (Doc. No. 109). The trial

court issued its entries addressing Kinsey’s objections on December 8 and 14, 2015

and January 25, 2016. (Doc. Nos. 112, 114, 120).

       {¶14} The trial court issued a final divorce decree on March 15, 2016. (Doc.

No. 126).

       {¶15} Kinsey filed her notice of appeal on April 13, 2016. (Doc. No. 135).

She raises four assignments of error for our review. For ease of our discussion, we


                                         -5-
Case No. 14-16-09


will address together Kinsey’s first and second assignments of error, then Kinsey’s

third and fourth assignments of error.

                              Assignment of Error No. I

       The Trial Court Erred in Using the Custody and Parenting Time
       Orders to Punish Appellant.

                             Assignment of Error No. II

       The Trial Court Abused its Discretion in Ignoring the Manifest
       Weight of the Evidence that Supported Custody to Appellant and
       an Equal Parenting Time Schedule.

       {¶16} In her first and second assignments of error, Kinsey argues that the

trial court abused its discretion by concluding that it is not in the best interest of R.S.

for Kinsey to be her residential parent and legal custodian. In those assignments of

error, Kinsey also challenges the trial court’s parenting-time order.

       {¶17} “Revised Code 3109.04 governs the trial court’s award of parental

rights and responsibilities.” August v. August, 3d Dist. Hancock No. 5-13-26, 2014-

Ohio-3986, ¶ 22, citing King v. King, 3d Dist. Union No. 14-11-23, 2012-Ohio-

1586, ¶ 8.     “The statute requires that in allocating the parental rights and

responsibilities, the court ‘shall take into account that which would be in the best

interest of the child[].’” Id., quoting Self v. Turner, 3d Dist. Mercer No. 10-06-07,

2006-Ohio-6197, ¶ 6, quoting R.C. 3109.04(B)(1). “It further provides for options

available to the trial court when allocating parental rights and responsibilities:

‘primarily to one of the parents’ (R.C. 3109.04(A)(1)), or ‘to both parents’ (R.C.

                                           -6-
Case No. 14-16-09


3109.04(A)(2)).”      Id., citing Fisher v. Hasenjager, 116 Ohio St. 3d 53,

2007-Ohio-5589, ¶ 23-24 and R.C. 3109.04(A), (D), (F), (G).               “Under R.C.

3109.04(D)(1)(a)(iii), where, as here, ‘only one parent makes a request’ for shared

parenting and the trial court determines that shared parenting is not in the best

interest of the child, the trial court may deny a party’s motion requesting shared

parenting and proceed as if the request for shared parenting had not been made.” Id.

       {¶18} “Where neither party files a pleading or motion requesting shared

parenting in accordance with R.C. 3109.04(G),” or where the trial court concludes

that a shared parenting plan is not in the best interest of the child,

       “the [trial] court, in a manner consistent with the best interest of the

       child[], shall allocate the parental rights and responsibilities for the

       care of the child[] primarily to one of the parents, designate that parent

       as the residential parent and the legal custodian of the child, and divide

       between the parents the other rights and responsibilities for the care

       of the child[], including, but not limited to, the responsibility to

       provide support for the child[] and the right of the parent who is not

       the residential parent to have continuing contact with the child[].”

Walker v. Walker, 3d Dist. Marion No. 9-12-15, 2013-Ohio-1496, ¶ 48, quoting

R.C. 3109.04(A)(1) and citing Frey v. Frey, 3d Dist. Hancock No. 5-06-36, 2007-

Ohio-2991, ¶ 28.


                                           -7-
Case No. 14-16-09


       {¶19} “Further subsections of [R.C. 3109.04] spell out ten factors that the

court shall consider to determine the best interest of the child, and five more factors

to determine whether shared parenting is in the child’s best interest.” August at ¶ 23,

citing R.C. 3109.04(F)(1) and (2). “Any additional relevant factors shall be

considered as well.” Id., citing R.C. 3109.04(F)(1) and (2).

       “In determining the best interest of a child [under R.C. 3109.04],

       whether on an original decree allocating parental rights and

       responsibilities for the care of children or a modification of a decree

       allocating those rights and responsibilities, the court shall consider all

       relevant factors, including, but not limited to:

       (a) The wishes of the child’s parents regarding the child’s care;

       (b) If the court has interviewed the child in chambers pursuant to

       division (B) of this section regarding the child’s wishes and concerns

       as to the allocation of parental rights and responsibilities concerning

       the child, the wishes and concerns of the child, as expressed to the

       court;

       (c) The child’s interaction and interrelationship with the child’s

       parents, siblings, and any other person who may significantly affect

       the child’s best interest;




                                          -8-
Case No. 14-16-09


      (d) The child’s adjustment to the child’s home, school, and

      community;

      (e) The mental and physical health of all persons involved in the

      situation;

      (f)   The parent more likely to honor and facilitate court-approved

      parenting time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support

      payments, including all arrearages, that are required of that parent

      pursuant to a child support order under which that parent is an obligor;

      (h) Whether either parent or any member of the household of either

      parent previously has been convicted of or pleaded guilty to any

      criminal offense involving any act that resulted in a child being an

      abused child or a neglected child; whether either parent, in a case in

      which a child has been adjudicated an abused child or a neglected

      child, previously has been determined to be the perpetrator of the

      abusive or neglectful act that is the basis of an adjudication; whether

      either parent or any member of the household of either parent

      previously has been convicted of or pleaded guilty to a violation of

      section 2919.25 of the Revised Code or a sexually oriented offense

      involving a victim who at the time of the commission of the offense


                                        -9-
Case No. 14-16-09


      was a member of the family or household that is the subject of the

      current proceeding; whether either parent or any member of the

      household of either parent previously has been convicted of or

      pleaded guilty to any offense involving a victim who at the time of the

      commission of the offense was a member of the family or household

      that is the subject of the current proceeding and caused physical harm

      to the victim in the commission of the offense; and whether there is

      reason to believe that either parent has acted in a manner resulting in

      a child being an abused child or a neglected child;

      (i)   Whether the residential parent or one of the parents subject to a

      shared parenting decree has continuously and willfully denied the

      other parent’s right to parenting time in accordance with an order of

      the court;

      (j)   Whether either parent has established a residence, or is planning

      to establish a residence, outside this state.”

Id., quoting R.C. 3109.04(F)(1).

      “In determining whether shared parenting is in the best interest of the

      child[], the court shall consider all relevant factors, including, but not

      limited to, the factors enumerated in division (F)(1) of this section, the




                                         -10-
Case No. 14-16-09


       factors enumerated in section 3119.23 of the Revised Code, and all of

       the following factors:

       (a) The ability of the parents to cooperate and make decisions

       jointly, with respect to the children;

       (b) The ability of each parent to encourage the sharing of love,

       affection, and contact between the child and the other parent;

       (c) Any history of, or potential for, child abuse, spouse abuse, other

       domestic violence, or parental kidnapping by either parent;

       (d) The geographic proximity of the parents to each other, as the

       proximity relates to the practical considerations of shared parenting;

       (e) The recommendation of the guardian ad litem of the child, if the

       child has a guardian ad litem.”

Id., quoting R.C. 3109.04(F)(2).

       {¶20} “‘Decisions concerning child custody matters rest within the sound

discretion of the trial court.’” Krill v. Krill, 3d Dist. Defiance No. 4-13-15, 2014-

Ohio-2577, ¶ 26, quoting Walker, 2013-Ohio-1496, at ¶ 46, citing Wallace v.

Willoughby, 3d Dist. Shelby No. 17-10-15, 2011-Ohio-3008, ¶ 22 and Miller v.

Miller, 37 Ohio St. 3d 71, 74 (1988). “‘“Where an award of custody is supported by

a substantial amount of credible and competent evidence, such an award will not be

reversed as being against the weight of the evidence by a reviewing court.”’” Id.,


                                         -11-
Case No. 14-16-09


quoting Walker at ¶ 46, quoting Barto v. Barto, 3d Dist. Hancock No. 5-08-14,

2008-Ohio-5538, ¶ 25 and Bechtol v. Bechtol, 49 Ohio St. 3d 21 (1990), syllabus.

“‘Accordingly, an abuse of discretion must be found in order to reverse the trial

court’s award of child custody.’” Id., quoting Walker at ¶ 46, citing Barto at ¶ 25

and Masters v. Masters, 69 Ohio St. 3d 83, 85 (1994). “‘An abuse of discretion

suggests the trial court’s decision is unreasonable or unconscionable.’” Id., quoting

Brammer v. Meachem, 3d Dist. Marion No. 9-10-43, 2011-Ohio-519, ¶ 14, citing

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶21} “The trial court ‘has discretion in determining which factors are

relevant,’ and ‘each factor may not necessarily carry the same weight or have the

same relevance, depending upon the facts before the trial court.’” Id. at ¶ 29,

quoting Brammer v. Brammer, 3d Dist. Marion No. 9-12-57, 2013-Ohio-2843, ¶ 41,

citing Hammond v. Harm, 9th Dist. Summit No. 23993, 2008-Ohio-2310, ¶ 51. “A

trial court is not limited to the listed factors in R.C. 3109.04(F), but may consider

any other relevant factors in making a determination of child custody.” Brammer

at ¶ 41, citing Shaffer v. Shaffer, 3d Dist. Paulding No. 11-04-22, 2005-Ohio-3884,

¶ 20. “Although the trial court must consider all relevant factors, there is no

requirement that the trial court set out an analysis for each of the factors in its

judgment entry, so long as the judgment entry is supported by some competent,

credible evidence.” Krill at ¶ 29, citing Meachem at ¶ 30, citing Portentoso v.


                                        -12-
Case No. 14-16-09


Portentoso, 3d Dist. Seneca No. 13-07-03, 2007-Ohio-5770, ¶ 22. “‘[A]bsent

evidence to the contrary, an appellate court will presume the trial court considered

all of the relevant “best interest” factors listed in R.C. 3109.04(F)(1).’” Meachem

at ¶ 32, citing Goodman v. Goodman, 3d Dist. Marion No. 9-04-37, 2005-Ohio-

1091, ¶ 18.

       {¶22} “Additionally, we note that the trier of fact is in the best position to

observe the witnesses, weigh evidence, and evaluate testimony.” Walton v. Walton,

3d Dist. Union No. 14-10-21, 2011-Ohio-2847, ¶ 20, citing Clark v. Clark, 3d Dist.

Union No. 14-06-56, 2007-Ohio-5771, ¶ 23, citing In re Brown, 98 Ohio App. 3d
337 (3d Dist.1994). “Therefore, ‘“[a] reviewing court should not reverse a decision

simply because it holds a different opinion concerning the credibility of the

witnesses and evidence submitted before the trial court. A finding of an error in law

is a legitimate ground for reversal, but a difference of opinion on credibility of

witnesses and evidence is not.”’” Id., quoting Clark at ¶ 23, quoting Seasons Coal

Co., Inc. v. Cleveland, 10 Ohio St. 3d 77, 81 (1984).

       {¶23} After reviewing the R.C. 3109.04(F)(1) and (2) factors, the magistrate

and trial court concluded that shared parenting is not in R.S.’s best interest and that

it is in R.S.’s best interest that Jason have residential and legal custody of R.S.

       {¶24} In his October 6, 2015 decision and October 16, 2015 nunc pro tunc

order, the magistrate considered the R.C. 3109.04 factors in concluding that shared


                                         -13-
Case No. 14-16-09


parenting is not in R.S.’s best interest and that it is in R.S.’s best interest that Jason

have residential and legal custody of R.S. In concluding that shared parenting is not

in R.S.’s best interest, the magistrate found: (1) “the hostility between the parties

and their differences of opinion regarding parenting make shared parenting not

viable in the present case”; (2) “there is good reason to be concerned about the

judgment and behavior of both parties”; (3) “[b]oth parents have demonstrated

personal priorities that are inconsistent with the best interest of the child”; and (4)

“[a]lthough intelligent and apparently capable of being wonderful residential

parents, both parties have engaged in utter nonsense showing anger or selfishness

toward one-another that is harmful to [R.S.]” (Doc. No. 91).

       {¶25} Regarding its conclusion that it is in R.S.’s best interest that Jason have

residential and legal custody of R.S., the magistrate found the following R.C.

3109.04(F)(1) factors: R.C. 3109.04(F)(1)(a), Kinsey requested shared parenting

and Jason argued that shared parenting is not in R.S.’s best interest because he and

Kinsey cannot cooperate and make joint decisions concerning R.S., and, in the

alternative, both Jason and Kinsey wished to be R.S.’s residential parent and legal

custodian; R.C. 3109.04(F)(1)(b), no in camera interview was conducted; R.C.

3109.04(F)(1)(c), R.S. has a good relationship with Jason and Kinsey, and R.S. does

not have any close family living in Ohio; R.C. 3109.04(F)(1)(d), R.S. is thriving and

doing well; R.C. 3109.04(F)(1)(e), Jason and Kinsey were evaluated by a


                                          -14-
Case No. 14-16-09


psychologist, Dr. Richard Bromberg (“Dr. Bromberg”), who concluded that Jason

and Kinsey both suffer from psychological disorders; R.C. 3109.04(F)(1)(f), Jason

and Kinsey complied with all companionship orders, but both engaged in forms of

bad behavior during custody transfers causing stress for R.S.; R.C.

3109.04(F)(1)(g), there is no child-support order; R.C. 3109.04(F)(1)(h), neither

party has been convicted of domestic violence; however, Kinsey maintains a civil

protection order [“CPO”] against Jason in the State of Iowa and has accused Jason

of domestic violence; but, Kinsey’s allegation of domestic violence against Jason

where her arm was broken is “devoid of merit”; R.C. 3109.04(F)(1)(i), while neither

party has deprived the other parent’s right to parenting time, “the court is concerned

with [Kinsey] maintaining the protection order in Iowa as a potential weapon against

[Jason]”; R.C. 3109.04(F)(1)(j), while neither party established, or is planning to

establish, a residence outside of Ohio, “currently [Kinsey] has no anchors in Ohio

that would preclude [her] from removing the child to the State of Iowa” because she

“has no fixed place of residence in Ohio nor has she sought employment

commensurate with her education and experience.” (Id.).

       {¶26} The magistrate further found that Dr. Bromberg concluded that shared

parenting is not a viable option and that Jason “should be named residential parent

and legal custodian of [R.S.] with substantial parenting time allocated to [Kinsey].”

(Id.). Also, the magistrate found that the GAL concluded that shared parenting is


                                        -15-
Case No. 14-16-09


not in R.S.’s best interest and that Kinsey should be R.S.’s residential parent and

legal custodian “because she has been [R.S.’s] primary caregiver and [the GAL] did

not detect in [Kinsey] the mental issues of concern to Dr. Bromberg.” (Id.).

         {¶27} The magistrate noted that “the court is troubled by [Kinsey’s]

manipulation and lack of candor.” (Id.). Specifically, the magistrate noted a

concern that Kinsey would “remove the child to Iowa in an attempt to find refuge

behind the civil protection order. Although [Kinsey] has denied an intention to go

to Iowa, the retention of that order is considered a sign of bad faith.” (Id.). The

magistrate further noted that he afforded “great weight” to the GAL’s

recommendation but rejected the GAL’s discount of Dr. Bromberg’s opinion, and

the magistrate rejected Kinsey’s challenge to Dr. Bromberg’s scientific methods.

(Id.).

         {¶28} In its January 25, 2016 decision overruling Kinsey’s objections to the

magistrate’s decision relating to parental rights and responsibilities, the trial court

also concluded that shared parenting is not in R.S.’s best interest and that it is in

R.S.’s best interest that Jason have residential and legal custody. The trial court

concluded that the magistrate “expressly evaluated each and every statutory factor,”

and the trial court “approve[d] and adopt[ed] the findings and recommendations of

the Magistrate.” (Doc. No. 120).




                                         -16-
Case No. 14-16-09


       {¶29} The trial court specifically addressed Kinsey’s objection to the

magistrate’s decision in which she challenged the magistrate’s statutory findings as

“deficient or incorrect” and argued that “ultimately her wishes are more credible

and should be given more weight.” (Id.). (See also Doc. No. 108). In her objection

to the magistrate’s custody conclusion, Kinsey conceded the magistrate’s findings

as to R.C. 3109.04(F)(1)(b)-(d), (f)-(g). (Doc. No. 108). Kinsey’s objection related

to the magistrate’s findings under R.C. 3109.04(F)(1)(a), (e), (h)-(j). In particular,

Kinsey objected: R.C. 3109.04(F)(1)(a), “that ultimately her wishes are more

credible and should be given more weight”; R.C. 3109.04(F)(1)(e), “the

Magistrate’s reliance on the Dr. Bromberg’s [sic] report and testimony were

misplaced and inconsistent, given the totality of the evidence presented at trial”; and

R.C. 3109.04(F)(1)(h)-(j), “the Magistrate has placed improper weight on the

protection order in Iowa and [Kinsey’s] alleged lack of anchors in Ohio.” (Id. at 5,

11, 19).

       {¶30} In dismissing her objections, the trial court concluded that Kinsey’s

“objection to the Magistrate’s recommendation on the allocation of parental rights

and responsibilities does not allege any error of law or improper consideration or

exclusion of evidence. It is but an appeal for the court to reweigh the evidence in

light of [Kinsey’s] arguments.” (Doc. No. 120). The trial court first addressed

Kinsey’s argument that the magistrate failed to consider that she sought counseling


                                         -17-
Case No. 14-16-09


in response to Dr. Bromberg’s diagnosis, while Jason did not seek any counseling.

The trial court concluded that Kinsey’s “testimony on the course of counseling was

substantially uninformative of facts and self-serving.” (Id.). The trial court next

addressed Kinsey’s argument regarding the Iowa CPO and concluded that the

magistrate’s inference as to Kinsey’s credibility “is rationally based upon facts and

existing circumstances that together with other evidence call into question Mother’s

credibility and commitment to nurture the parent-child relationship between [Jason]

and [R.S.]” (Id.).

       {¶31} The trial court adopted “the reasons and findings identified in” its

January 25, 2016 entry overruling Kinsey’s objections to the magistrate’s decision

and adopted the “reasons and findings” of the magistrate’s decision in its final

divorce decree. (Doc. Nos. 120, 126).

       {¶32} In her first assignment of error, Kinsey argues that “the trial court

clearly used the custody and parenting time orders to punish” her because of her

“lack of full-time employment in an engineering position” and because she

“obtained a CPO in Iowa.” (Appellant’s Brief at 3). In support of her argument,

Kinsey relies on Marshall v. Marshall, in which this court concluded that the trial

court abused its discretion in its custody decision because it “placed undue emphasis

on the fact that [the mother] left Ohio and established a residence out of state” while

disregarding that the mother was the primary caregiver for the children. 117 Ohio


                                         -18-
Case No. 14-16-09


App.3d 182, 187-188 (3d Dist.1997). That case is distinguishable from the facts in

this case.

           {¶33} In Marshall, this court concluded that the trial court abused its

discretion by granting custody of the children to their father because the trial court’s

determination appeared “to be an attempt to hold [the mother] in contempt for her

failure to abide by the prior court order to return to Ohio.” Id. at 186. In particular,

we concluded that “the trial court placed undue emphasis on the fact that [the

mother] left Ohio and failed to return” despite the fact that the mother was the

primary caregiver for the children. Id. at 186-187. More specifically, we concluded

that the trial court’s custody determination in Marshall was based on only one of

the best-interest factors—the mother’s “nonresidence” in Ohio. Id. at 187. That is

not the case here; rather, the trial court weighed all of the best-interest factors.

           {¶34} Similarly, in her second assignment of error, Kinsey argues that the

trial court abused its discretion by concluding that it is in R.S.’s best interest for

Jason to be her residential parent and legal custodian because that conclusion is not

supported by a substantial amount of competent, credible evidence and is against

the manifest weight of the evidence.3 We reject her argument. The trial court did

not use the custody and parenting time orders to “punish” Kinsey. Notwithstanding

Kinsey’s misplaced arguments, the trial court’s findings as to the best-interest



3
    Because Kinsey does not challenge the trial court’s shared-parenting decision, we will not address it.

                                                      -19-
Case No. 14-16-09


factors challenged by Kinsey—R.C. 3109.04(F)(1)(a), (e), (h)-(j)—are supported by

some competent, credible evidence.

       {¶35} Kinsey’s argument boils down to a plea for this court to reweigh the

evidence. Indeed, Kinsey’s arguments pertain to credibility determinations of the

trial court, not any specific errors of law. As we noted above, the trial court is in

the best position to observe witnesses, weigh evidence, and evaluate testimony, and

this court will not reverse a trial court’s decision based on a difference of opinion

on the credibility of witnesses or evidence. See Meachem, 2011-Ohio-519, at ¶ 20.

As such, it is not our duty to reexamine which parent’s desire to be R.S.’s legal

custodian and residential parent under R.C. 3109.04(F)(1)(a) is more credible.

       {¶36} Indeed, the record makes clear that the magistrate did not find Kinsey

credible. In addition to the magistrate’s decision in which he plainly stated that he

did not find Kinsey credible, the magistrate stated regarding Kinsey’s credibility:

            Ms. Sovern, I’m going to ask you please, I feel like you are

       playing games with these answers. Answer the question that he’s

       asking you. I don’t want to hear you don’t recall every word. That’s,

       you’re being evasive. Answer the question.

            Do you recall being asked about it? And do you recall the

       testimony? It’s a yes or no, okay? None of this gamey business.”

(Aug. 24, 2015 Tr., Vol. I, at 54-55).


                                         -20-
Case No. 14-16-09


       {¶37} Further, with regard to R.C. 3109.04(F)(1)(e), which requires the trial

court to consider the mental health of all persons involved, the trial court’s

conclusion that Kinsey’s “testimony on the course of counselling was substantially

uninformative of facts and self-serving [and] tantamount to no evidence on the

specifics of her on-going counseling at all” is supported by a substantial amount of

competent, credible evidence. (See Doc. No. 120). (See also Aug. 24, 2015 Tr.,

Vol. I, at 109, 111-121). Stated differently, the trial court did not find Kinsey’s

testimony regarding her course of counseling credible.

       {¶38} Kinsey testified that she sought psychological counseling with Dr.

Guthrie in March 2015 after receiving Dr. Bromberg’s report. (Aug. 24, 2015 Tr.,

Vol. I, at 107-108). She testified that she is working on “[s]elf-confidence, sleep

hygiene, and * * * prioritizing worry” with Dr. Guthrie. (Aug. 25, 2015 Tr., Vol.

III, at 319). However, she testified that she was not working with Dr. Guthrie on

the issues raised by Dr. Bromberg’s report; rather, she was working with Dr. Guthrie

on personal improvement—namely, self-confidence. (Aug. 24, 2015 Tr., Vol. I, at

109). Kinsey also testified that she was seeing Dr. Shelly Soviak (“Dr. Soviak”) for

counseling. (Aug. 24, 2015 Tr., Vol. II, at 261-262). When asked what she worked

on with Dr. Soviak, Kinsey responded, “I don’t recall precisely. We worked on

similar issues to that [sic] I already reported for Dr. Guthrie, like, self-confidence,

and it was one of the most important ones.” (Id. at 262). Furthermore, Kinsey


                                         -21-
Case No. 14-16-09


testified that she refused to sign a release for counseling records which would

corroborate that she was receiving counseling and what she was addressing through

counseling. (Aug. 24, 2015 Tr., Vol. I, at 121).

       {¶39} Because the trial court did not find her testimony credible, it was

within the trial court’s discretion to not weigh this factor in Kinsey’s favor. Rather,

the trial court’s consideration of R.C. 3109.04(F)(1)(e) is supported by a substantial

amount of competent, credible evidence—namely, the psychological-evaluation

report of Dr. Bromberg in which Dr. Bromberg recommends granting Jason legal

and residential custody of R.S. (See Aug. 24, 2015 Tr., Vol. I, at 162). That Kinsey

challenges the legitimacy of Dr. Bromberg’s findings and the credibility of his

testimony are also matters of evidentiary value for the trial court to weigh. See

Walton, 2011-Ohio-2847, at ¶ 31 (“Here, the credibility of Dr. Lowenstein and the

weight to be given to his testimony and report was a matter for the trial court, as the

trier of fact, to determine, and we will not second guess its determination.”), citing

State v. DeHass, 10 Ohio St. 2d 230 (1967) and In re R.N., 10th Dist. Franklin No.

04AP-130, 2004-Ohio-4420, ¶ 55.

       {¶40} Although she did not specifically assign it as error, Kinsey further

argues under her first and second assignments of error that the trial court “abused

its discretion in failing to allow for proper cross-examination of the psychologist[.]”

(Appellant’s Brief at 10). Specifically, she argues that her trial counsel was


                                         -22-
Case No. 14-16-09


prevented from cross-examining Dr. Bromberg regarding “the guidelines for

psychological evaluations from the Associate of Family and Conciliation Courts”

and “his failure to discuss the domestic violence with [Jason].” (Id. at 14). Kinsey

argues that this cross-examination would have questioned Dr. Bromberg’s

reliability as a witness.

       {¶41} A trial “court shall exercise reasonable control over the mode and

order of interrogating witnesses and presenting evidence so as to (1) make the

interrogation and presentation effective for the ascertainment of the truth, (2) avoid

needless consumption of time, and (3) protect witnesses from harassment or undue

embarrassment.” Evid.R. 611(A). The trial court shall allow cross-examination “on

all relevant matters and matters affecting credibility.” Evid.R. 611(B). The scope

of cross-examination and the admissibility of evidence during cross-examination

are matters which rest in the sound discretion of the trial judge, which will not be

reversed absent an abuse of discretion. O’Brien v. Angley, 63 Ohio St. 2d 159, 163

(1980).

       {¶42} As an initial matter, we note that Kinsey did not allege this error in her

objections to the magistrate’s decision. See Civ.R. 53. Civ.R. 53(D)(3)(b)(iv)

provides:

       Except for a claim of plain error, a party shall not assign as error on

       appeal the court’s adoption of any factual finding or legal conclusion,


                                         -23-
Case No. 14-16-09


       whether or not specifically designated as a finding of fact or

       conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party has

       objected to that finding or conclusion as required by Civ.R.

       53(D)(3)(b).

See also Hamilton v. Hamilton, 10th Dist. Franklin No. 14AP-1061, 2016-Ohio-

5900, ¶ 4-6 (discussing the consequences of the failure to object to a magistrate’s

decision). “‘[I]n appeals of civil cases, the plain error doctrine is not favored and

may be applied only in the extremely rare case involving exceptional circumstances

where error seriously affects the basic fairness, integrity, or public reputation of the

judicial process itself.’” Hamilton at ¶ 8, quoting Uretsky v. Uretsky, 10th Dist.

Franklin No. 02AP-1011, 2003-Ohio-1455, ¶ 7, citing Goldfuss v. Davidson, 79
Ohio St. 3d 116 (1997), syllabus.

       {¶43} The circumstances of this case are not exceptional and do not give rise

to plain error. Based on our review of the portions of the record to which Kinsey

directs us, the magistrate did not prevent or limit Kinsey’s cross-examination of Dr.

Bromberg. Indeed, in the first instance to which Kinsey directs us, the magistrate

stated, “I’m having an incredibly difficult time even how [sic] that rule is applicable

to this case. There’s no foundation for that.” (Aug. 24, 2015 Tr., Vol. II, at 201).

Kinsey’s trial counsel responded, “Okay. I’ll do foundation. I’ll try to do it better”

and proceeded to continue her cross-examination of Dr. Bromberg regarding the


                                         -24-
Case No. 14-16-09


guidelines for psychological evaluations from the Associate of Family and

Conciliation Courts. (See id.). In the second instance to which Kinsey directs us,

the magistrate admonished Kinsey’s trial counsel—as the magistrate is required to

do under Evid.R. 611(A)—that her line of questioning regarding the incident in

which Kinsey’s hand was fractured “ha[d] turned argumentative.” (Id. at 214). The

magistrate further instructed Kinsey’s trial counsel that she “can stand up and argue

[her point about the incident with regard to Dr. Bromberg’s report] at [her] leisure

at the right time[.]” (Id.). Kinsey submitted her closing argument in writing on

September 15, 2015, in which she had the opportunity to make that argument. (See

Doc. No. 89). Thus, Kinsey failed to demonstrate that the trial court committed

plain error.

       {¶44} The trial court’s finding as to R.C. 3109.04(F)(1)(h), which permits

the trial court to consider certain prior criminal convictions of the parties, is

supported by a substantial amount of competent, credible evidence. That is, there

is no evidence in the record that either party had been convicted of or pled guilty to,

or even indicted for, any offense. (See Aug. 25, 2015 Tr., Vol III, at 320). The

evidence reflects that Kinsey’s hand was fractured when Jason was taking R.S.’s

car seat out of the car, and Kinsey grabbed onto the car seat to prevent Jason from

taking it out of the car, and Kinsey’s hand was twisted as each tried to take control

of the car seat. (Dec. 20, 2014 Depo. at 19, 23-24, 64-65). (See also Aug. 25, 2015


                                         -25-
Case No. 14-16-09


Tr., Vol. III, at 451-453); (Aug. 25, 2015 Tr., Vol. IV, at 514). Kinsey testified that

she reported that incident, as well as an incident in which she alleged Jason was

“squeezing [her] neck,” to the Union County Sheriff’s Office. (Dec. 20, 2014 Depo.

at 23, 43). There is no evidence of any charges against Jason resulting from those

allegations or any crimes contemplated by R.C. 3109.04(F)(1)(h) or otherwise.

Because there is no evidence in the record that Jason pled guilty to or was convicted

of a crime involving child abuse or domestic violence, there is a substantial amount

of competent, credible evidence supporting the trial court’s finding as to R.C.

3109.04(F)(1)(h).

       {¶45} Moreover, in Heilman v. Heilman, despite the plain language of the

statute, we incorrectly inferred that evidence of “an incident of physical violence

between [the spouses] giving rise to a CPO” satisfied the best-interest factor under

R.C. 3109.04(F)(1)(h).     3d Dist. Hardin No. 6-12-08, 2012-Ohio-5133, ¶ 29.

However, according to the plain language of the statute, evidence sufficient to

satisfy R.C. 3109.04(F)(1)(h) includes convictions or guilty pleas to offenses

involving child abuse or domestic violence. While evidence of physical violence

giving rise to a CPO is not properly considered under R.C. 3109.04(F)(1)(h), that

evidence may be properly considered as other relevant evidence for the trial court’s

custody determination. See Brammer, 2013-Ohio-2843, at ¶ 41. Moreover, based

on our discussion above, the trial court’s rejection of Kinsey’s domestic-violence


                                         -26-
Case No. 14-16-09


allegation giving rise to the CPO as meritless is supported by a substantial amount

of competent, credible evidence.

       {¶46} Because they involve similar issues, we will address R.C.

3109.04(F)(1)(i) and (j) together. There is a substantial amount of competent,

credible evidence supporting the trial court’s findings as to R.C. 3109.04(F)(1)(i)

and (j).   The trial court adopted the magistrate’s finding that neither parent

continuously and willfully denied the other parent’s right to parenting time in

accordance with a court order, which is supported by the record. And the trial court

adopted the magistrate’s finding that neither parent established or planned to

establish a residence outside of Ohio, which is also supported by the record.

       {¶47} Nonetheless, the trial court concluded that the evidence in the record

“call[s] into question [Kinsey’s] credibility and commitment to nurture the parent-

child relationship between [Jason] and [R.S.].” (Doc No. 120). Notwithstanding

his findings under R.C. 3109.04(F)(1)(i) and (j), the magistrate weighed Kinsey’s

credibility regarding her intentions to remain in Ohio because she “has no anchors

in Ohio that would preclude [her] from removing the child to the State of Iowa.”

(Id.). In particular, the trial court considered that Kinsey “has no fixed place of

residence in Ohio nor has she sought employment commensurate with her education

and experience.” (Id.). The trial court adopted the magistrate’s findings. The trial




                                        -27-
Case No. 14-16-09


court is permitted to consider this evidence in making its custody determination.

Brammer, 2013-Ohio-2843, at ¶ 41.

       {¶48} While we will not second guess the trial court’s credibility

determination, the trial court’s findings underlying its credibility determination are

supported by a substantial amount of competent credible evidence. Indeed, Kinsey

submitted to the trial court on August 19, 2015 that she obtained part-time

employment at Der Dutchman making doughnuts to begin on August 28, 2015 at a

wage of $9.00 per hour. (Doc. No. 76); (Aug 25, 2015 Tr., Vol. IV, at 518-520,

527). Kinsey testified that she obtained that job after being admonished by the trial

court to seek employment. (Aug. 25, 2015 Tr., Vol. IV, at 516-518). She further

testified regarding her start date, “Right now tentatively scheduled for the 28th

pending what happens this week with the Court proceedings.”             (Id. at 520).

Likewise, she testified that she accepted the donut-making job because the work

schedule “works around the current custody schedule, allowing Jason that overnight

time with [R.S.]” (Id. at 524).

       {¶49} Kinsey testified that she obtained a mechanical engineering degree

from Iowa State University and was employed at Honda until she was terminated

for poor performance in 2012. (Id. at 501-502, 527). Kinsey testified that she made

$86,257.00 in the last full year she was employed at Honda. (Aug. 25, 2015 Tr.,

Vol. III, at 315-316). Moreover, Kinsey testified that she will “ultimately” be able


                                        -28-
Case No. 14-16-09


to find a job commensurate to her engineering position at Honda. (Id. at 317).

Specifically, she testified, “I would like to continue working in a part time capacity

for Der Dutchman right now. Eventually finding some segue into a slightly different

market for my engineering skills and be able to apply the engineering skills.” (Aug.

25, 2015 Tr., Vol. IV, at 527). Yet, she testified that she desired to obtain an

engineering position “in about three years” because R.S. “will be in school full time”

at that point. (Id. at 529). Indeed, she testified that she rejected two engineering

job offers after R.S. was born. (Id. at 507-508). Kinsey testified that she did not

provide any job-search information from the automatic searches she established on

“Monster” and “Career Builder,” correspondence documenting her job search, a list

of names of people that she contacted in her job search, or copies of her resume that

she submitted to prospective employers as she indicated that she would. (Aug. 24,

2015 Tr., Vol. II, at 270-273).

       {¶50} Kinsey testified that, at the time she filed her answer, she indicated

that she was a resident of Iowa. (Aug. 24, 2015 Tr., Vol. I, at 28). She testified that

she left—with R.S.—the marital residence on October 21, 2014 to go to her parent’s

house in Iowa, where she remained until November 16, 2014. (Id. at 29-30). Kinsey

was served with Jason’s divorce complaint when she returned to Ohio on November

16, 2014. (Id. at 30). She testified that, after being served the complaint, she again

left Ohio with R.S. despite the trial court’s restraining order that directed her not to


                                         -29-
Case No. 14-16-09


remove R.S. from the jurisdiction of the trial court. (Id. at 36-37, 107); (Doc. No.

9). Kinsey further testified that she obtained the CPO against Jason on November

10, 2014 precluding him from going to Kinsey’s parents’ house in Iowa. (Id. at 39-

40, 61). She testified that she intended to maintain that protection order “[f]or the

current time period.” (Id. at 40).

       {¶51} Despite her deposition testimony that she wanted to move to Iowa with

R.S., Kinsey testified that she did not want to move to Iowa with R.S. “at this

moment of time”; however, Kinsey testified that her “family lives there [and she]

would like [R.S.] to visit there and visit [her family] there as much as possible.”

(Aug. 24, 2015 Tr., Vol. II, at 274). She further testified that she did not intend to

establish a residence outside of Ohio. (Aug. 25, 2015 Tr., Vol. III, at 320). At the

time of trial, she testified that she was living with another couple and their children

in Ohio. (Aug. 25, 2015 Tr., Vol. IV, at 544).

       {¶52} The trial court was in the best position to observe the parties during

the proceedings, and the record supports the trial court’s findings. Based on our

discussion above, the trial court’s best-interest findings are supported by a

substantial amount of competent and credible evidence. As such, the trial court’s

custody determination is not against the manifest weight of the evidence.

Accordingly, the trial court did not abuse its discretion by concluding that it is in

R.S.’s best interest that Jason have residential and legal custody of R.S.


                                         -30-
Case No. 14-16-09


       {¶53} Kinsey also challenges the trial court’s parenting-time order.       In

particular, she argues that she should have been granted more parenting time with

R.S. than the trial court’s standard parenting time.

       {¶54} R.C. 3109.051 governs visitation rights of non-residential parents and

provides, in pertinent part:

       If a divorce * * * proceeding involves a child and if the court has not

       issued a shared parenting decree, the court * * *, in accordance with

       division (C) of this section, shall make a just and reasonable order or

       decree permitting each parent who is not the residential parent to have

       parenting time with the child at the time and under the conditions that

       the court directs, unless the court determines that it would not be in

       the best interest of the child to permit that parent to have parenting

       time with the child and includes in the journal its findings of fact and

       conclusions of law. Whenever possible, the order or decree permitting

       the parenting time shall ensure the opportunity for both parents to

       have frequent and continuing contact with the child, unless frequent

       and continuing contact by either parent with the child would not be in

       the best interest of the child.

       R.C. 3109.051(A). See also Walton, 2011-Ohio-2847, at ¶ 21; Braatz v.

       Braatz, 85 Ohio St. 3d 40, 44-45 (1999).


                                         -31-
Case No. 14-16-09


       {¶55} To determine whether a parenting schedule is in the child’s best

interest, R.C. 3109.051(D) directs the trial court to consider the following factors:

       (1) The prior interaction and interrelationships of the child with the

       child’s parents, siblings, and other persons related by consanguinity

       or affinity, and with the person who requested companionship or

       visitation if that person is not a parent, sibling, or relative of the child;

       (2) The geographical location of the residence of each parent and the

       distance between those residences, and if the person is not a parent,

       the geographical location of that person’s residence and the distance

       between that person’s residence and the child's residence;

       (3) The child’s and parents’ available time, including, but not

       limited to, each parent’s employment schedule, the child’s school

       schedule, and the child’s and the parents’ holiday and vacation

       schedule;

       (4) The age of the child;

       (5) The child’s adjustment to home, school, and community;

       (6) If the court has interviewed the child in chambers, pursuant to

       division (C) of this section, regarding the wishes and concerns of the

       child as to parenting time by the parent who is not the residential

       parent or companionship or visitation by the grandparent, relative, or


                                           -32-
Case No. 14-16-09


      other person who requested companionship or visitation, as to a

      specific parenting time or visitation schedule, or as to other parenting

      time or visitation matters, the wishes and concerns of the child, as

      expressed to the court;

      (7) The health and safety of the child;

      (8) The amount of time that will be available for the child to spend

      with siblings;

      (9) The mental and physical health of all parties;

      (10) Each parent’s willingness to reschedule missed parenting time

      and to facilitate the other parent’s parenting time rights, and with

      respect to a person who requested companionship or visitation, the

      willingness of that person to reschedule missed visitation;

      (11) In relation to parenting time, whether either parent previously

      has been convicted of or pleaded guilty to any criminal offense

      involving any act that resulted in a child being an abused child or a

      neglected child; whether either parent, in a case in which a child has

      been adjudicated an abused child or a neglected child, previously has

      been determined to be the perpetrator of the abusive or neglectful act

      that is the basis of the adjudication; and whether there is reason to




                                       -33-
Case No. 14-16-09


      believe that either parent has acted in a manner resulting in a child

      being an abused child or a neglected child;

      (12) In relation to requested companionship or visitation by a person

      other than a parent, whether the person previously has been convicted

      of or pleaded guilty to any criminal offense involving any act that

      resulted in a child being an abused child or a neglected child; whether

      the person, in a case in which a child has been adjudicated an abused

      child or a neglected child, previously has been determined to be the

      perpetrator of the abusive or neglectful act that is the basis of the

      adjudication; whether either parent previously has been convicted of

      or pleaded guilty to a violation of section 2919.25 of the Revised

      Code involving a victim who at the time of the commission of the

      offense was a member of the family or household that is the subject

      of the current proceeding; whether either parent previously has been

      convicted of an offense involving a victim who at the time of the

      commission of the offense was a member of the family or household

      that is the subject of the current proceeding and caused physical harm

      to the victim in the commission of the offense; and whether there is

      reason to believe that the person has acted in a manner resulting in a

      child being an abused child or a neglected child;


                                       -34-
Case No. 14-16-09


       (13) Whether the residential parent or one of the parents subject to a

       shared parenting decree has continuously and willfully denied the

       other parent’s right to parenting time in accordance with an order of

       the court;

       (14) Whether either parent has established a residence or is planning

       to establish a residence outside this state;

       (15) In relation to requested companionship or visitation by a person

       other than a parent, the wishes and concerns of the child's parents, as

       expressed by them to the court;

       (16) Any other factor in the best interest of the child.

R.C. 3109.051(D). See also Walton at ¶ 21.

       {¶56} “A trial court’s establishment of a non-residential parent’s [parenting-

time] rights is within its sound discretion and will not be disturbed on appeal absent

a showing of an abuse of discretion.” Walton at ¶ 19, citing Fordham v. Fordham,

3d Dist. Logan No. 8-08-17, 2009-Ohio-1915, ¶ 18, citing Elson v. Elson, 3d Dist.

Shelby No. 17-04-16, 2005-Ohio-3228, ¶ 11, citing Appleby v. Appleby, 24 Ohio

St.3d 39, 41 (1986); Booth v. Booth, 44 Ohio St. 3d 142, 144 (1989). “The trial

court’s discretion over [parenting time] in this situation is broader than the court’s

discretion regarding child custody matters.” Walton at ¶ 19, citing Elson at ¶ 11,

citing State ex rel. Scordato v. George, 65 Ohio St. 2d 128 (1981). “Furthermore,


                                         -35-
Case No. 14-16-09


the trial court must exercise its discretion in the best interest of the child.”   Id.,

citing Bodine v. Bodine, 38 Ohio App. 3d 173, 175 (1988).

       {¶57} In his October 6, 2015 decision and October 16, 2015 nunc pro tunc

order, the magistrate specifically stated that he considered the R.C. 3109.051 factors

in recommending parenting time for Kinsey. (Doc. No. 91). In particular, the

magistrate found that he could only order equal parenting time if Kinsey remained

underemployed; however, he concluded that Kinsey’s underemployment is not in

R.S.’s best interest. (Id.). In overruling Kinsey’s objection to the magistrate’s

finding, the trial court weighed the “high parental conflict” between Jason and

Kinsey and concluded that the trial court’s standard parenting-time schedule is in

R.S.’s best interest because it limits “frequent changes of physical custody proposed

by the parties [which] would create more opportunities for the parents to impose

almost nonstop stress on [R.S.]” (Doc. No. 120).

       {¶58} Kinsey argues that the trial court abused its discretion by not granting

her more parenting time than the time allotted by the trial court’s standard parenting-

time schedule because the trial court’s findings are not supported by the record. She

argues that the trial court “failed to consider or completely disregarded most of the

factors in [R.C.] 3109.051” because the trial court disregarded “the fact that the

evidence and factors overwhelmingly supported * * * equal parenting time to the

parties.” (Appellant’s Brief at 19). Specifically, Kinsey argues that the trial court


                                         -36-
Case No. 14-16-09


abused its discretion by not ordering an equal parenting time schedule because “the

testimony and evidence at trial – specifically the psychologist’s report, the majority

of the psychologist’s testimony, the report and testimony of the GAL, the testimony

of [Kinsey] and her witnesses, and even much of the testimony of [Jason] –

overwhelmingly support an equal parenting time schedule[.]”             (Id. at 9-10).

Likewise, similar to her argument regarding the trial court’s custody determination,

Kinsey argues that the trial court used its parenting-time order to punish Kinsey for

her employment status and for maintaining the CPO. (See id. at 3, 5).

       {¶59} Again, Kinsey disregards the best-interest analysis that the trial court

is required to conduct when establishing a parenting-time order. In determining the

parenting-time schedule that is in R.S.’s best interest, the trial court considered the

harm suffered by R.S. during the custody exchanges.            The trial court stated

regarding the magistrate’s finding pertaining to Kinsey’s underemployment, “While

the cost of child care or the health of a child are factors in a parent’s employment

decision, those factors are properly weighed on the issue of voluntary

underemployment itself and are not issues of record in the present case.” (Doc. No.

120). Further, the trial court did not so much as mention the CPO in its parenting-

time analysis.

       {¶60} The trial court did not abuse its discretion by ordering the trial court’s

standard parenting-time schedule because the trial court’s best-interest


                                         -37-
Case No. 14-16-09


determination is supported by competent, credible evidence. Walton, 2011-Ohio-

2847, at ¶ 35. Indeed, the parties testified to the difficulties they had during the

exchanges of custody—namely, their inability to communicate with one another and

R.S.’s stress from the exchanges of custody. (See Aug., 24, 2015 Tr., Vol. II, at

276-281); (Aug. 25, 2015 Tr., Vol. III, at 321, 342-343, 346-348, 354-358, 360, 370,

419-424, 467-468, 481); (Aug. 25, 2015 Tr., Vol. IV, at 535-538, 547). Jason

recalled one exchange where he called the police because Kinsey stayed in her car

“watching” as Jason prepared R.S. to leave with him. (Aug. 25, 2015 Tr., Vol. III,

at 423-424). According to Jason, Kinsey’s behavior “was creating difficulties to

complete the transfer and * * * Kinsey was distracting [R.S.], and it was making it

difficult for [him] to be able to leave.” (Id.). Jason further testified that calling the

police as a result of that incident was “a mistake” because he “didn’t see [Kinsey’s

behavior] as a threat.” (Id. at 424). And Kinsey recalled an incident where she did

not feel comfortable going to Jason’s residence to pick up R.S., so she waited at the

end of the driveway and Jason “walked out to the end of the driveway where [she]

was sitting and, and [sic] handed off [R.S.]. [Jason] walked back to the house, and

[R.S.] was upset at that point[.]” (Aug. 25, 2015 Tr., Vol. IV, at 547).

       {¶61} In particular, regarding the parties “equal” parenting time exercised

during the pendency of the case, Dr. Bromberg testified that




                                          -38-
Case No. 14-16-09


       the arrangement that has been going, been operating is not working.

       It’s creating problems; and, again, child is the first one to feel the

       impact of that, and I would suggest that an alternative that would be

       better would likely be less transitions. Probably * * * what would

       normally be called a standard type of visitation agreement.

       ***

       But because of the less than healthy arrangement that has been

       continuing between the two in terms of visitation for [R.S.] * * *, with

       both her parents, I would say that there needs to be less pressure on

       everyone until we see some significant changes in both the co-

       parenting capabilities; and, therefore, I would say that it would be

       more safe and more protective of, [sic] [R.S.] to have something more

       of a standard order of visitation[.]”

(Aug. 24, 2015 Tr., Vol. I, at 166, 167). Dr. Bromberg further testified that “the

intensity was so great between” Jason and Kinsey that he had to ensure that they

were “in two different offices about 50 yards apart” “just to move their daughter

down the hall from one room to another and just to figure out how the daughter was

going to go home on the day that [he] had both parents in [his] office.” (Id. at 156).

He testified, “I could tell that [R.S.] was affected by this one moment of bad

transition that was going on at the time.” (Id. at 157-158). According to Dr.


                                         -39-
Case No. 14-16-09


Bromberg, he was concerned that R.S. would suffer because “[t]here was so much

animosity involved in these transitions.” (Id. at 157).

       {¶62} The GAL testified that “there should be visitation in excess of what

the standard visitation is” and that there should be an equal division of parenting

time. (Aug. 25, 2015 Tr., Vol. IV, at 622, 630-631). However, when asked whether

he thought the parties will “cooperate with whatever plan is recommended best for

[R.S.],” he testified, “I don’t believe either one of these parties is going to be able

to, to do that.” (Id. at 629). Regarding holidays, the GAL testified that the local

parenting-rule “would work best.” (Id. at 634). Finally, the magistrate asked the

GAL, “[H]ow do we accommodate [parenting time in excess of the standard

schedule] and spare the child the anticipated stress from the transition periods?” to

which the GAL responded, “I don’t know how we’re going to do that. Absent both

these parents being more mature and handling it properly for the benefit of the child,

I don’t know what else we can do.” (Id. at 635).

       {¶63} Kinsey argues that the trial court abused its discretion “by failing to

take the GAL’s report and recommendation regarding parenting time into

consideration, and by failing to give it appropriate weight.” (Appellant’s Brief at

16).    “‘[A] trial court is not bound to follow a guardian ad litem’s

recommendation.’” Bomberger-Cronin v. Cronin, 2d Dist. Greene No. 2014-CA-

4, 2014-Ohio-2302, ¶ 27, quoting Lumley v. Lumley, 10th Dist. Franklin No. 09AP-


                                         -40-
Case No. 14-16-09


556, 2009-Ohio-6992, ¶ 46. See also Castanien v. Castanien, 3d Dist. Wyandot No.

16-12-08, 2013-Ohio-1393, ¶ 26. “‘The function of a guardian ad litem is to

consider the best interests of a child and to make a recommendation to the court, but

the ultimate decision in any proceeding is for the judge, and the trial court does not

err in making an order contrary to the recommendation of the guardian ad litem.’”

Koller v. Koller, 2d Dist. Montgomery No. 22328, 2008-Ohio-758, ¶ 24, quoting In

re D.W. and D.W., 2d Dist. Montgomery No. 21630, 2007-Ohio-431, ¶ 24 .

       “As the fact finder, the trial court determines the guardian ad litem’s

       credibility and the weight to be given to the guardian ad litem’s

       recommendation. Because assessment of the credibility and weight

       of the evidence is reserved for the trial court, we will not second guess

       the court’s decision to disregard the guardian ad litem’s

       recommendation.”

Cronin at ¶ 27, quoting Lumley at ¶ 46, citing Davis v. Flickinger, 77 Ohio St. 3d
415, 419 (1997). The same assessment of the credibility and weight of the evidence

applies to expert witnesses, including psychologists. See Walton, 2011-Ohio-2847,

at ¶ 31, citing DeHass, 10 Ohio St. 2d 230 and In re R.N., 2004-Ohio-4420, at ¶ 55.

       {¶64} The primary factor considered by the trial court in concluding that

awarding Kinsey more parenting time would not be in R.S.’s best interest is the

stress endured by R.S. during custody exchanges due to Kinsey and Jason’s


                                         -41-
Case No. 14-16-09


animosity for one another and their inability to communicate.              Despite Dr.

Bromberg’s and the GAL’s recommendations that Kinsey be given more parenting

time, we cannot find that the trial court abused its discretion with respect to those

recommendations since both recognized Kinsey and Jason’s inability to effectively

communicate with one another and R.S.’s stress from Jason and Kinsey’s animosity

toward one another during exchanges. See Walton at ¶ 32. Therefore, the trial court

did not abuse its discretion by ordering the trial court’s standard parenting-time

schedule.

       {¶65} Based on the foregoing, Kinsey’s first and second assignments of error

are overruled.

                            Assignment of Error No. III

       The Trial Court Erred in Imputing Income, Failing to Award
       Spousal Support and Incorrectly Calculating Child Support.

       {¶66} In her third assignment of error, Kinsey argues that the trial court erred

by ordering her to “pay guideline child support based on an imputed income, and

failed refused [sic] to award spousal support, finding that [she] was underemployed

in her current position at Der Dutchman restaurant and that she should be working

full-time as an engineer.” (Appellant’s Brief at 23). She further argues that the trial

court “erred in making support retroactive to the first trial date.” (Id. at 24).

       {¶67} It is well established that a trial court’s decision regarding child-

support obligations falls within the discretion of the trial court and will not be

                                          -42-
Case No. 14-16-09


disturbed absent a showing of an abuse of discretion. Long v. Long, 162 Ohio App.
3d 422, 2005-Ohio-4052, ¶ 8 (3d Dist.), citing Booth v. Booth, 44 Ohio St. 3d 142,

144, (1989). As we noted above, an abuse of discretion suggests the trial court’s

decision is unreasonable or unconscionable. Blakemore, 5 Ohio St. 3d at 219.

      {¶68} “Before computing child support, the trial court must determine each

parent’s income.” Clark v. Clark, 3d Dist. Henry No. 7-15-09, 2015-Ohio-3818, ¶

29, citing Drummer v. Drummer, 3d Dist. Putnam No. 12-11-10, 2012-Ohio-3064,

¶ 24, citing Thacker v. Thacker, 3d Dist. Marion No. 9-10-26, 2010-Ohio-5675, ¶

55. “Where the calculation of child support involves a parent who is unemployed

or underemployed, the trial court must consider the parent’s gross income and,

relevant to the instant case, the parent’s potential income, R.C. 3119.01(C)(5)(b),

which is income the parent would have earned if he or she had been fully employed.”

Id., citing R.C. 3119.01(C)(11)(a). “In determining the parent’s potential income

and whether it may impute that income, the trial court must engage in a two-part

analysis.” Id., citing Theurer v. Foster-Theurer, 12th Dist. Warren Nos. CA2008-

06-074 and CA2008-06-083, 2009-Ohio-1457, ¶ 83, citing Badovick v. Badovick,

128 Ohio App. 3d 18, 23 (8th Dist.1998). “First, the trial court must determine

whether the parent is voluntarily unemployed or underemployed.” Id., citing

Theurer at ¶ 83 and Smart v. Smart, 3d Dist. Shelby No. 17-07-10, 2008-Ohio-1996,

¶ 21. “If the trial court determines that the parent is voluntarily unemployed or


                                       -43-
Case No. 14-16-09


underemployed, then the potential income to be imputed to the parent must be

determined    in   accordance     with   the    factors   enumerated   under    R.C.

3119.01(C)(11)(a).” Id., citing Theurer at ¶ 83.

      {¶69} R.C. 3119.01(C)(11)(a) provides:

      (a) Imputed income that the court or agency determines the parent

      would have earned if fully employed as determined from the

      following criteria:

      (i)    The parent’s prior employment experience;

      (ii) The parent’s education;

      (iii) The parent’s physical and mental disabilities, if any;

      (iv) The availability of employment in the geographic area in which

      the parent resides;

      (v) The prevailing wage and salary levels in the geographic area in

      which the parent resides;

      (vi) The parent’s special skills and training;

      (vii) Whether there is evidence that the parent has the ability to earn

      the imputed income;

      (viii) The age and special needs of the child for whom child support

      is being calculated under this section;

      (ix) The parent’s increased earning capacity because of experience;


                                         -44-
Case No. 14-16-09


         (x) The parent’s decreased earning capacity because of a felony

         conviction;

         (xi) Any other relevant factor.

         {¶70} As an initial matter, we note that Kinsey challenges only the trial

court’s finding that she is voluntarily underemployed. Kinsey does not challenge

the amount of imputed income. As such, our review is limited to determining

whether the trial court abused its discretion in finding that Kinsey is voluntarily

underemployed. See Drummer at ¶ 25.

         {¶71} The magistrate reviewed the R.C. 3119.01(C)(11)(a) factors and

imputed an income of $63,315.00 to Kinsey after concluding that she is voluntarily

underemployed. In particular, the magistrate found that Kinsey earned $86,257.80

in 2011, her last full year of employment as an engineer with Honda. The magistrate

further found that Kinsey’s current income, based on a 40-hour work week, to be

$18,720.00. However, the magistrate found her current income potential to be

$63,315.00 based on her vocational assessment.4 The magistrate found Jason’s

income for child-support purposes to be $84,198.00. In support of his conclusion

to impute income to Kinsey, the magistrate found that



4
  The trial transcript reflects that Kinsey stipulated to Joint Exhibit 4, the vocational-assessment report
indicating that Kinsey’s current income potential is $63,315.00. (Aug. 25, 2015 Tr., Vol. III, at 298-299).
However, we note that the parties’ exhibits admitted at trial are absent from the record on appeal apparently
due to an error of the trial court’s clerk. Nonetheless, there is evidence in the appellate record for us to
properly determine the merits of the assignment of error. As such it is not necessary for us to order a
correction of the record. See In re Holmes, 104 Ohio St. 3d 664, 2004-Ohio-7109, ¶ 19.

                                                   -45-
Case No. 14-16-09


       it is undisputed that [Kinsey] left employment at Honda of America

       during 2012 at the insistence of the company. Thereafter, [Kinsey]

       went through her pregnancy and the birth of [R.S.]. After [R.S.] was

       born, she did not consider it to be in the child’s best interest that she

       resume fulltime employment. Since this matter has been pending,

       [Kinsey] has been disingenuous and misleading with the court

       regarding her employment and job search. It is undisputed that the

       only employment [Kinsey] has accepted is her new job making

       donuts.

(Doc. Nos. 91, 97).

       {¶72} Kinsey objected to the magistrate’s decision regarding his child-

support determination. (Doc. No. 108). In particular, Kinsey argued that the

magistrate disregarding “Dr. Bromberg’s testimony when he testified that [Kinsey]

should seek a job that is not high stress, specifically a part-time job, with low stress

and good supervision. (Id. at 31).

       {¶73} In overruling Kinsey’s objection to the magistrate’s child-support

determination, the trial court reviewed the record and the magistrate’s findings and

concluded that Kinsey is voluntarily unemployed and imputed $63,315.00 in

income to her. (Doc. No. 114). The trial court notes, “when asked by the Magistrate

what if any impact her psychopathology might have on [Kinsey’s] ability to acquire


                                         -46-
Case No. 14-16-09


and maintain employment at her level of education and experience, Dr. Bromberg

testified ‘I think she is capable of doing that at this time. I do not feel that she is

under a lot of stress. But I do think actually there may be some therapeutic benefit

to her.’”5 (Doc. No. 114, quoting Aug. 24, 2015 Tr., Vol. II, at 246).

         {¶74} Based on our review of the record, the trial court’s decision is based

on the relevant R.C. 3119.01(C)(11)(a) factors. We discussed Kinsey’s education

and employment experience in her first and second assignments of error. (Aug. 24,

2015 Tr., Vol. III, at 315-316); (Aug. 25, 2015 Tr., Vol. IV, at 501-502, 527). R.C.

3119.01(C)(11)(a)(i)-(ii), (vi), (ix). In particular, we noted that Kinsey testified that

she rejected two jobs in her career field after R.S. was born, and that Kinsey offered

disingenuous testimony regarding her job-search efforts despite the trial court’s

admonishment to her to seek employment. (Aug. 24, 2015 Tr., Vol. II, at 270-273);

(Aug. 25, 2015 Tr., Vol. IV, at 507-508). Most pertinently, in light of that evidence,

we addressed Kinsey’s testimony regarding the employment she secured at Der

Dutchmann at a rate of $9.00 per hour. (Doc. No. 76); (Aug. 25, 2015 Tr., Vol. IV,

at 516-520, 524, 527).

         {¶75} As Kinsey argued in her objection to the magistrate’s decision, Kinsey

argues that R.C. 3119.01(C)(11)(a)(iii) weighed against finding that she is

voluntarily underemployed based on Dr. Bromberg’s testimony. Yet, as discussed


5
 The trial court misquoted Dr. Bromberg’s testimony. He testified, “I do feel that she is under a lot of stress.”
(Aug. 24, 2015 Tr., Vol. II, at 246).

                                                     -47-
Case No. 14-16-09


by the trial court, Dr. Bromberg testified that Kinsey is able to secure employment

commensurate with her education and experience and that such employment “may

be therapeutic” for her. (Aug. 24, 2015 Tr., Vol. II, at 246).

       {¶76} Accordingly, the trial court did not abuse its discretion by imputing

income to Kinsey, in its child-support calculation, or by ordering Kinsey to pay child

support. See Clark, 2015-Ohio-3818, at ¶ 34.

       {¶77} Kinsey further argues in her third assignment of error that the trial

court erred by not awarding her spousal support. As with child-support awards,

“trial courts are granted broad discretion concerning awards of spousal support,”

which “will not be reversed on appeal absent an abuse of that discretion.”

Roychoudhury v. Roychoudhury, 3d Dist. Union No. 14-14-19, 2015-Ohio-2213, ¶

12, citing Kunkle v. Kunkle, 51 Ohio St. 3d 64, 67 (1990). “[W]hen awarding spousal

support, the ‘trial court is provided with broad discretion in deciding what is

equitable upon the facts and circumstances of each case.’” Id., quoting Kunkle at

67.

       {¶78} “The award of spousal support is not based solely on the ‘need’ of the

party, but on what is ‘appropriate and reasonable’ under the factors listed in R.C.

3105.18(C)(1).” Id. at ¶ 13, citing Welch v. Welch, 3d Dist. Union No. 14-14-05,

2015-Ohio-1595, ¶ 18. R.C. 3105.18(C) provides:




                                        -48-
Case No. 14-16-09


      (1) In determining whether spousal support is appropriate and

      reasonable, and in determining the nature, amount, and terms of

      payment, and duration of spousal support, which is payable either in

      gross or in installments, the court shall consider all of the following

      factors:

      (a) The income of the parties, from all sources, including, but not

      limited to, income derived from property divided, disbursed, or

      distributed under section 3105.171 of the Revised Code;

      (b) The relative earning abilities of the parties;

      (c) The ages and the physical, mental, and emotional conditions of

      the parties;

      (d) The retirement benefits of the parties;

      (e) The duration of the marriage;

      (f)   The extent to which it would be inappropriate for a party,

      because that party will be custodian of a minor child of the marriage,

      to seek employment outside the home;

      (g) The standard of living of the parties established during the

      marriage;

      (h) The relative extent of education of the parties;




                                       -49-
Case No. 14-16-09


      (i)   The relative assets and liabilities of the parties, including but not

      limited to any court-ordered payments by the parties;

      (j)   The contribution of each party to the education, training, or

      earning ability of the other party, including, but not limited to, any

      party’s contribution to the acquisition of a professional degree of the

      other party;

      (k) The time and expense necessary for the spouse who is seeking

      spousal support to acquire education, training, or job experience so

      that the spouse will be qualified to obtain appropriate employment,

      provided the education, training, or job experience, and employment

      is, in fact, sought;

      (l)   The tax consequences, for each party, of an award of spousal

      support;

      (m) The lost income production capacity of either party that resulted

      from that party’s marital responsibilities;

      (n) Any other factor that the court expressly finds to be relevant and

      equitable.

      (2)    In determining whether spousal support is reasonable and in

      determining the amount and terms of payment of spousal support,




                                         -50-
Case No. 14-16-09


         each party shall be considered to have contributed equally to the

         production of marital income.

         {¶79} Kinsey argues that the trial court abused its discretion by not awarding

her spousal support based on “the parties’ 10-year marriage and her need for support

before she can effectively re-enter the workforce.” (Appellant’s Brief at 24).

However, we conclude that the trial court did not abuse its discretion by not

awarding Kinsey spousal support. The magistrate thoroughly analyzed and weighed

the statutory factors in his decision and concluded that “an award of spousal support

is not reasonable or appropriate.” (Doc. Nos. 91, 97). In particular, the magistrate

found:

         (1) In 2014, [Jason] had an earned income of $84,198.00. [Kinsey]

              has just started a new job making donuts earning $9.00 per hour.

              In that position, her potential annual income is approximately

              $18,720.00 based upon a 40-hour work week.

         (2) [Kinsey] was previously employed by Honda of America

              earning $86,257.80 her las [sic] full year of employment there in

              2011.   She was released in 2012 based [sic] performance

              evaluations not related to character. Based upon a vocational

              assessment.   [sic] [Kinsey] has a present earning ability of

              $63,315.00, more or less. [Kinsey] has a stated intention of


                                          -51-
Case No. 14-16-09


           maintaining her current job for 3 years until [R.S.] starts

           preschool, [Kinsey] is not seeking work consistent with her

           education and experience until that time. For the purpose of

           spousal support analysis, [Kinsey] is not working at her full

           potential.

      (3) Both parties are in their early thirties. Neither party has any

           physical or mental health issues that prevent them from being

           employed; however, Dr. Bromberg, the psychologist evaluated

           both parties with respect to parenting [sic] opined that a lower

           stress job could be beneficial to [Kinsey].

      (4) The parties have comparable retirement assets at present.

           [Jason’s] retirement accounts can be expected to grow while

           [Kinsey] will not generate any significant growth in her

           retirement accounts by employer contributions in her new job.

      (5) The parties have been married for 9 years – DOM: July 30, 2006.

      (6) There is one toddler child. [Kinsey] argues that it is not in the

           child’s best interest for [Kinsey] to maintain fulltime

           professional employment. According to [Kinsey], it is for the

           child’s benefit for her to work-part time [sic] with a reduced

           earning ability until the child is in pre-school. [Kinsey] offered


                                       -52-
Case No. 14-16-09


              no evidence in support of this position other than her own

              opinion.

         (7) Both parties have college degrees as engineers. The marital

              standard of living was middle class-professional. Neither party

              contributed to the education of the other.

         (8) Neither party is seeking additional education or training.

(Id.).

          {¶80} In overruling Kinsey’s objection to the magistrate’s decision

  denying her request for spousal support, the trial court concluded that the

  magistrate “correctly considered each of the factors set forth in R.C. 3105.18” and

  that Kinsey “has the present ability to be self-supporting and provide herself with

  a comparable life style to that enjoyed prior to the divorce.” (Doc. No. 114).

         {¶81} Based on our review of the record, the trial court considered the R.C.

3105.18 factors. The record further supports the trial court’s findings that Kinsey

voluntarily remains underemployed despite having a college degree, being in her

thirties, and not having any physical or mental-health issues that would prevent her

from being employed. See Wagner v. Wagner, 5th Dist. Stark No. 2004CA00037,

2005-Ohio-226, ¶ 42. Therefore, the trial court did not abuse its discretion by

concluding that spousal support is not appropriate or reasonable in this case.




                                          -53-
Case No. 14-16-09


       {¶82} Finally, Kinsey argues under her third assignment of error that the trial

court “erred in making [child] support retroactive to the first trial date.”

(Appellant’s Brief at 24). In support of that argument, Kinsey failed to cite any

authority or to the record in support of her claim. “[A]n appellate court may

disregard an assignment of error pursuant to App.R. 12(A)(2): ‘if the party raising

it fails to identify in the record the error on which the assignment of error is based

or fails to argue the assignment separately in the brief, as required under App.R.

16(A).’” Rodriguez v. Rodriguez, 8th Dist. Cuyahoga No. 91412, 2009-Ohio-3456,

¶ 4, quoting App.R. 12(A); Hawley v. Ritley, 35 Ohio St. 3d 157, 159 (1988).

       {¶83} App.R. 16(A)(7) requires that Kinsey include in her brief: “An

argument containing the contentions of the appellant with respect to each

assignment of error presented for review and the reasons in support of the

contentions, with citations to the authorities, statutes, and parts of the record on

which appellant relies. The argument may be preceded by a summary.”

       {¶84} “‘It is not the duty of an appellate court to search the record for

evidence to support an appellant’s argument as to any alleged error.’” Rodriguez at

¶ 7, quoting State v. McGuire, 12th Dist. Preble No. CA95-01-001, 1996 WL
174609, *14 (Apr. 15, 1996). “An appellate court is not a performing bear, required

to dance to each and every tune played on an appeal.” Id., citing State v. Watson,

126 Ohio App. 3d 316, 321 (12th Dist.1998) and McGuire at *14.


                                        -54-
Case No. 14-16-09


       {¶85} Because Kinsey failed to cite any legal authority or to the record in

support of her argument, we decline to review it.

       {¶86} For these reasons, Kinsey’s third assignment of error is overruled.

                           Assignment of Error No. IV

       The Trial Court Erred in Failing to Equitably Divide All of the
       Parties’ Assets and Liabilities.

       {¶87} In her fourth assignment of error, Kinsey argues that the trial court

failed to equitably divide the parties’ assets and liabilities. Specifically, Kinsey

argues that the trial court “awarded all of the contents to each party’s home to that

party despite the fact that many of [Kinsey’s] personal items – including clothing,

school papers and professional documents – are still located at the marital home

where [Jason] resides.” (Appellant’s Brief at 24).

       {¶88} Aside from a general reference to R.C. 3105.171, the statute governing

the division of marital and separate property, Kinsey failed to cite any legal

authority or any portion of the record in support of her argument. See App.R.

16(A)(7). Further, she makes no argument relative to how the trial court failed to

divide the parties’ liabilities. As such, we decline to review Kinsey’s fourth

assignment of error.

       {¶89} Even if we were to consider her argument, Kinsey waived appellate

review of her argument. See Richardson v. Richardson, 10th Dist. Franklin No.

01AP-1236, 2002-Ohio-4390, ¶ 46. Kinsey not only stipulated to the division of

                                        -55-
Case No. 14-16-09


the personal property to which she now complains, but Kinsey did not object to the

magistrate’s division of the household goods and furnishings, which would have

presumably included the “personal” items Kinsey is now challenging—namely

because the appraisal was performed at her request with respect to her terms. (See

Aug. 25, 2015 Tr., Vol. IV, at 637-639); (Doc. No. 91, Ex. 1); (Doc. No. 108).

Indeed, the magistrate noted in his decision, “By agreement of the parties, the parties

are each allocated the household goods and furnishings set forth on Joint Exhibit 7

attached hereto and incorporated by reference as Exhibit 1.” (Doc. No. 91). That

exhibit reflects that it was a “personal property appraisal * * * performed at the

request and on the terms of [Kinsey’s] counsel.” (Doc. No. 91, Ex. 1). At the

hearing, the parties stipulated as to the division of their personal property—that is,

they stipulated as to what personal property is separate and what personal property

is marital as well as to that property’s equitable division. (Aug. 25, 2015 Tr., Vol.

IV, at 637-639); (Doc. No. 91, Ex. 1). That stipulation was filed in writing and

signed by the parties and their attorneys. (Doc. No. 91, Ex. 1). See Tisci v. Smith,

3d Dist. Hancock No. 5-15-30, 2016-Ohio-635, ¶ 24 (discussing the binding effect

of a stipulation on the parties). Accordingly, Kinsey waived her argument. See

Richardson at ¶ 46 (concluding that parties’ stipulation to the value of the marital

property waived that issue for appeal).

       {¶90} Kinsey’s fourth assignment of error is overruled.


                                          -56-
Case No. 14-16-09


       {¶91} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

SHAW, P.J. and ROGERS, J., concur.

/jlr




                                        -57-